Citation Nr: 0031981	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-13 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from March 3, to December 19, 
1952.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  By a rating 
decision of March 1999, the RO noted that it had denied 
service connection for a nervous disorder in November 1979, 
and found that no new and material evidence had been 
submitted to reopen the claim for those benefits. 


FINDING OF FACT

The veteran withdrew any claim of entitlement to service 
connection for a nervous disorder prior to a decision by the 
RO denying that benefit in November 1979.  


CONCLUSION OF LAW

The RO's November 1979 decision purportedly denying service 
connection for a nervous disorder is not a final adjudication 
of the matter.  38 U.S.C.A. §§ 1110, 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

When a decision by the RO is final, the claim may only be 
reopened and considered on the merits if new and material 
evidence has been submitted.  See 38 U.S.C.A. § 5108, 7105; 
38 C.F.R. § 3.156(a).  The RO has found that new and material 
evidence to reopen the claim has not been submitted.  

However, the VA Form 21-526, received by the RO in September 
1979, reflects that the veteran was claiming compensation 
benefits for ankle disability.  In response to a question on 
that form of whether he had received any treatment in 
service, he also reported that he had had a hemorrhoid 
operation and a nervous breakdown.  In October 1979, the RO 
requested that the veteran submit evidence in support of his 
claim for disability compensation benefits for hemorrhoids 
and a nervous condition.  On November 16, 1979, the RO 
received a statement from the veteran reflecting that he was 
not filing for benefits for any nervous disorder, just for 
his ankles.  By a rating decision dated ten days later, the 
RO denied service connection for a nervous disorder.  

It is the judgment of the Board that in these circumstances, 
even if it might be argued that the veteran's comments 
regarding a nervous breakdown in service warranted 
consideration of whether he was entitled to compensation 
benefits, no finality attaches to the November 1979 decision 
by the RO because the veteran dispelled any question on the 
matter by withdrawing the claim prior to the RO's rating 
decision of that month.  

Accordingly, the veteran should not be held to the higher 
standard of being required to submit new and material 
evidence to reopen the claim, but rather his claim for 
compensation benefits should be adjudicated de novo.  


ORDER

The veteran's claim for service connection for a nervous 
disorder is for de novo adjudication by the RO.  


REMAND

The veteran's primary contention is that he was hospitalized 
for treatment of schizophrenia during his active service at 
Walter Reed Army Medical Center (WRAMC), that he was 
separated from service from that facility; and that he has 
been suffering from schizophrenia since his discharge.  

The Board notes that the RO attempted to obtain copies of the 
veteran's service medical records from the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, and was 
informed by the NPRC in October 1979 that those records may 
have been destroyed in a fire that occurred there.  It is the 
judgment of the Board that these circumstances warrant 
consideration of "official records" from alternative 
sources, including, but not limited to, a search for Morning 
Reports from the veteran's assigned units and a direct 
request to the Walter Reed Army Medical Center (WRAMC) for 
any existing hospital reports, is warranted in these 
circumstances.  

The fact that NPRC has determined that the veteran had fire 
related service means that the veteran's service medical 
records were presumed to be in the area of the NPRC destroyed 
by the fire there in July 1973.  The United States Court of 
Appeals for Veterans Claims (Court) in O'Hare v. Derwinski, 1 
Vet. App. 365 (1991) held that where service medical records 
are presumed destroyed, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit of the doubt rule, is heightened.  The Court has 
further held that the VA must make "a reasonably exhaustive 
search" for relevant treatment records.  Dixon v. Derwinski, 
3 Vet. App. 261 (1992).  See also Veterans Benefits 
Administration Adjudication Procedure Manual (M21-1), Part 
III, Chapter 4, Requests for Service Records, paragraph 4.23, 
Fire-Related Cases.  

The Board has carefully reviewed the claims folder to 
determine if a reasonably exhaustive search was made to 
either obtain or reconstruct the veteran's records.  A study 
of the claims file does not reflect that a search of morning 
report records and records from the Surgeon General's Office 
has even been attempted.  Consequently, the Board concludes 
that a reasonably exhaustive search has yet to be conducted.  
In the Board's judgment these circumstances warrant further 
action by the RO prior to a decision on the merits of the 
appeal.  

Regarding post service records, in February 1999, the veteran 
reported that he had not been treated by a private doctor and 
that all of his treatment had been from the VA outpatient 
clinic in Toledo, Ohio, and the VA Medical Center, Ann Arbor, 
Michigan.  Records from those facilities have been obtained.  
As part of the development requested herein, the RO should 
ensure that the veteran's complete medical records to the 
present time have been associated with the primary claims 
folder to assist in the decision process.  

The Board further notes that the veteran was scheduled for a 
hearing at the RO on January 26, 2000.  There is a 
handwritten entry reflecting that the veteran was a "no 
show" for the hearing.  The certification of the appeal on 
VA Form 8 also reflects that the hearing was requested but 
not held because the veteran was a "no show."  

However, there is a statement from the representative, dated 
and stamped as received by the RO on January 20, 2000, which 
is a request to postpone the veteran's hearing scheduled on 
1/26/00.  There is no information on why the postponement was 
requested or what, if any, action was taken by the RO in 
response thereto.  

Also, in February 2000, the representative requested a 45 day 
delay in preparing a VA Form 646 because they were in the 
process of trying to obtain additional medical evidence to 
support the veteran's appeal.  There is no documentation 
concerning any action by the RO in response to this request.  

In written arguments to the Board in November 2000 the 
representative requested clarification of the request for 
postponement of the January 26, 2000 hearing which had been 
scheduled at the RO.  

The hearing matter presents a situation which suggests action 
by the RO is necessary to ensure the veteran's entitlement to 
due process of law.  Further, during the pendency of the 
appellant's appeal but after the case was forwarded to the 
Board, the Veterans Claims Assistance of Act of 2000, Public 
Law No. 106-475, 114 Stat. 2096 (2000) became effective.  
This liberalizing law is applicable to the appellant's 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Board concludes that a reasonable possibility exists that 
attempts at further assistance would aid in substantiating 
the claim, and fulfill VA's obligation under the Veterans 
Claims Assistance of Act of 2000.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should undertake a special 
search for any existing service records 
which might support the veteran's claim 
that he was discharged from service in 
1952 following his hospitalization at 
WRAMC for treatment of schizophrenia.  
The search which should provide the 
veteran every reasonable administrative 
consideration should include, but not be 
limited to, a request for the veteran's 
personnel records, unit morning report 
entries, records from the Surgeon 
General's Office, and any records that 
may be extant at WRAMC.  

2.  The RO should ensure that all of the 
veteran's VA treatment records to the 
present have been obtained from the VA 
outpatient clinic in Toledo, Ohio, and 
the VA Medical Center, Ann Arbor, 
Michigan, as they are the only sources of 
post service treatment named by the 
veteran.  

3.  The RO should investigate the request 
for postponement of the hearing received 
by the RO on January 20, 2000.  If good 
cause was shown for the request, the RO 
should resolve the hearing question by 
informing the veteran of his hearing 
options and afford him an opportunity to 
respond. 

4.  Thereafter, the RO should request 
that a psychiatric examination of the 
veteran be scheduled.  On examination, 
all indicated studies should be 
performed.  The claims folder should be 
reviewed.  The examiner should discuss in 
detail the nature and etiology of any 
psychiatric disorder currently present.  
A complete rationale for all opinions 
expressed should be provided.  

5.  After the development requested has 
been completed, the RO should review the 
claims folder to ensure that the 
requirements of the Veterans Claims 
Assistance of Act of 2000 have been 
successfully fulfilled.  After completion 
of the above development, the RO should 
readjudicate the appellant's claim for 
service connection for an acquired 
psychiatric disorder on a de novo basis.  

If the claim remains denied, the RO should provide the 
veteran and his representative with a supplemental statement 
of the case, and they should be afforded the appropriate 
amount of time to respond thereto.  Then, the entire claims 
folder should be returned to the Board, if in order.  No 
action is required of the veteran until he is otherwise 
notified.  



		
	ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals


 


- 7 -


